Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Limitations pertaining to “calculating a plurality of ratios by comparing the cross-sectional area in each image to the cross-sectional area in preceding images of the plurality of digital images; and generating a diagnosis for a spinal disease according to the plurality of ratios”, in conjunction with other limitations present in the independent claim 1, distinguish over the prior art. Limitations pertaining to “calculating a plurality of ratios by comparing the cross-sectional area in each image to the cross-sectional area in preceding images of the plurality of digital images, or calculating a plurality of differences by subtracting a previous spinal canal area from a current spinal canal area; generating a diagnosis for a spinal disease according to the plurality of ratios or the plurality of differences”, in conjunction with other limitations present in the independent claim 12, distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662